Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for refund of corporate franchise tax in the sum of Three Hundred Ninety 30/100 ($390.30) Dollars, paid by claimant on June 27th, 1930. It appears that claimant adopted a resolution to dissolve the said corporation at a special meeting held on July 10th, 1930, and it is alleged that such certificate for dissolution was mailed to the corporation department Secretary of State’s office on or about July 15th, 1930. The Attorney General asserts that the records of the Department discloses no communication during the period of June 16th to August 5th, 1930, relative to said certificate for dissolution. The Attorney General further contends that the claimant corporation was not legally dissolved until the 25th day of August, 1930. This court is of the opinion that corporations are as a rule legally advised in the conduct of their business and it would appear that they should exercise due diligence in all their corporate matters. This court, in view of the fact of the Attorney General’s objections, is of the opinion that no redress can be furnished to claimant, in view of all the facts disclosed by the record in this case. Therefore the claim is disallowed.